Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14th, 2022 has been entered.

Response to Arguments
	Applicant has submitted Remarks, filed March 14th, 2022, amending claims 1, 5, 9, 13, 17, and 20; adding new claim 23; and cancelling claims 8, 10-12, and 15.
	Regarding the specification objection in the previous Non-Final Rejection filed June 6th, 2021, Applicant has already addressed the specification issue as noted in the Final Rejection filed November 19th, 2021.
	Applicant has made arguments against amended claims which are addressed in the Office Action below.
Claim Objections
Claims 1-7, 9, 13-14, 16-17, and 19-23 are objected to because of the following informalities:
Claim 1, line 3, please change “one or more ultrasonic transducer” to read “one or more ultrasonic transducers.” The same applies to line 3 of claim 13. The same applies to line 6 of claim 17. Kindly make the same change to any other instances within the independent claims and any respective dependent claim that may have the same issue. The dependent claims are also objected to by at least virtue of dependency from a respective independent claim, i.e. 1, 13, or 17.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 to 5, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Majer (US Publication No. 9518760) in view of Meineke (US Patent No. 7299742) and Hies (US Publication No. 20170082650).
Regarding Claim 1, Majer teaches a fluid heating device comprising (column 2 lines 29 to 33): a heating chamber (5, Figure 4) in fluid communication with a heating element (8); one or more ultrasonic transducer (2) in communication with the heating chamber (5, Figure 4, column 6 lines 4 to 6), at least one of the one or more ultrasonic transducer (5) being configured to output ultrasonic sound waves into the heating chamber (column 6 lines 4 to 6), (…omitted claim language…) a controller (4) in electrical communication with the one or more ultrasonic transducer (2, Figure 4, column 6 line 1 to column 7 line 16) (…omitted claim language…) determine whether the heating element is disengaged (column 5 lines 54 to 64, Figure 3); and in response to determining the approximate level of contamination (column 7 lines 33 to 39, water hardness) and determining the heating element is disengaged (column 5 lines 54 to 64, Figure 3), output instructions to the one of more ultrasonic transducer to output the ultrasonic sound waves at a target frequency (column 7 lines 33 to column 8 lines 24) for a target period of time (column 7 lines 24 to 39). 
However, Majer does not expressly teach at least one of the one or more ultrasonic transducer being configured to receive echoes of the ultrasonic sound waves, and at least one of the one or more ultrasonic transducer being configured to output sound wave data associated with the received echoes of the ultrasonic sound waves; and the controller configured to: receive the sound wave data from the at least one of the one or more ultrasonic transducer; based on a difference in time between the output of an ultrasonic sound wave and a detection of an echo of the ultrasonic sound wave, determine an approximate level of contamination with the heating chamber. 
[AltContent: textbox (Majer: Figure 4)] 
    PNG
    media_image1.png
    436
    416
    media_image1.png
    Greyscale

Meineke teaches at least one of the one or more ultrasonic transducer (16) being configured to receive echoes of the ultrasonic sound waves (column 4 lines 46 to 53), and at least one of the one or more ultrasonic transducer (16) being configured to output sound wave data associated with the received echoes of the ultrasonic sound waves (column 4 lines 46 to 53); (…omitted claim language…) and the controller (17) configured to: receive the sound wave data from the at least one of the one or more ultrasonic transducer (column 4 lines 46 to 53, 17 processes 16 signals) to provide an assembly for inhibiting scale in which a sufficient inhibiting of scale is reached with a sound energy as low as possible (column 1 lines 38 to 41).
[AltContent: textbox (Meineke: Figure 1)]
    PNG
    media_image2.png
    692
    390
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify Majer to include at least one of the one or more ultrasonic transducer being configured to receive echoes of the ultrasonic sound waves, and at least one of the one or more ultrasonic transducer being configured to output sound wave data associated with the received echoes of the ultrasonic sound waves; and the controller configured to: receive the sound wave data from the at least one of the one or more ultrasonic transducer in view of the teachings of Meineke to provide an assembly for inhibiting scale in which a sufficient inhibiting of scale is reached with a sound energy as low as possible.
Hies teaches based on a difference in time between the output of an ultrasonic sound wave and a detection of an echo of the ultrasonic sound wave, determine an approximate level of contamination with the heating chamber (paragraphs 0018, 0019, and 0036) for determining or deriving a change in the wall thickness of the conduit (paragraph 0018).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include based on a difference in time between the output of an ultrasonic sound wave and a detection of an echo of the ultrasonic sound wave, determine an approximate level of contamination with the heating chamber in view of the teachings of Hies for determining or deriving a change in the wall thickness of the conduit.
Regarding Claim 2, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the ultrasonic transducer is attached to an ultrasonic transducer assembly.
Meineke further teaches wherein the one of more ultrasonic transducer (7 or 8) is attached to an ultrasonic transducer assembly (6) for transmitting ultrasound oscillations to the boiler (column 1 lines 52 to 56).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teaching to include wherein the one of more ultrasonic transducer is attached to an ultrasonic transducer assembly in view of the further teachings of Meineke for transmitting ultrasound oscillations to the boiler.
Regarding Claim 3, as applied to claim 2, the combined teachings teach the invention as described above but do not expressly teach wherein the ultrasonic transducer assembly is positioned on an external surface of the heating chamber.
Meineke further teaches wherein the ultrasonic transducer assembly (6) is positioned on an external surface of the heating chamber (5, Figure) for transmitting ultrasound oscillations to the boiler (column 1 lines 52 to 56).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the ultrasonic transducer assembly is positioned on an external surface of the heating chamber in view of the further teachings of Meineke for transmitting ultrasound oscillations to the boiler.
Regarding Claim 4, as applied to claim 1, the combined teachings further teach wherein the one or more ultrasonic transducer (Majer: 2) is positioned within the heating chamber (Majer: 5, column 6 lines 8 to 11).
Regarding Claim 5, as applied to claim 1, the combined teachings further teach wherein the one or more ultrasonic transducer (Majer: 2) is positioned proximate to a bottom portion of the heating chamber (Majer: 5, column 6 lines 6 to 8, Figure 4) and configured to direct the ultrasonic sound waves towards the heating element (Majer: column 5 line 65 to column 6 line 32.
Regarding claim 21, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the at least one of the one or more ultrasonic transducer configured to output ultrasonic sound waves into the heating chamber is the same as the at least one of the one or more ultrasonic transducer configured to receive echoes of the ultrasonic sound waves.
Meineke further teaches wherein the at least one of the one or more ultrasonic transducer (16) configured to output ultrasonic sound waves into the heating chamber (column 4 lines 46 to 53, column 2 line 62 to column 3 line 1) is the same as the at least one of the one or more ultrasonic transducer (16) configured to receive echoes of the ultrasonic sound waves (column 4 lines 46 to 53) to provide an assembly for inhibiting scale in which a sufficient inhibiting of scale is reached with a sound energy as low as possible (column 1 lines 38 to 41).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the at least one of the one or more ultrasonic transducer configured to output ultrasonic sound waves into the heating chamber is the same as the at least one of the one or more ultrasonic transducer configured to receive echoes of the ultrasonic sound waves in view of the further teachings of Meineke to provide an assembly for inhibiting scale in which a sufficient inhibiting of scale is reached with a sound energy as low as possible.
Regarding claim 22, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the at least one of the one or more ultrasonic transducer configured to output ultrasonic sound waves into the heating chamber is different than the at least one of the one or more ultrasonic transducer configured to receive echoes of the ultrasonic sound waves
Meineke further teaches wherein the at least one of the one or more ultrasonic transducer (8) configured to output ultrasonic sound waves (column 3 lines 15 to 16) into the heating chamber (column 2 line 62 to column 3 line 1) is different than the at least one of the one or more ultrasonic transducer (7) configured to receive echoes of the ultrasonic sound waves (column 3 lines 16 to 17) to provide an assembly for inhibiting scale in which a sufficient inhibiting of scale is reached with a sound energy as low as possible (column 1 lines 38 to 41).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the at least one of the one or more ultrasonic transducer configured to output ultrasonic sound waves into the heating chamber is different than the at least one of the one or more ultrasonic transducer configured to receive echoes of the ultrasonic sound waves in view of the further teachings of Meineke to provide an assembly for inhibiting scale in which a sufficient inhibiting of scale is reached with a sound energy as low as possible.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Majer (US Publication No. 9518760) in view of Meineke (US Patent No. 7299742) and Hies (US Publication No. 20170082650) as applied to claim 1 in further view of Norris (US Patent No. 5566649).
Regarding claim 6, the combined teachings teach the invention as described above but do not expressly teach wherein the one or more ultrasonic transducer is a plurality of ultrasonic transducers, the plurality of ultrasonic transducers being positioned equidistantly within the heating chamber.
Norris teaches wherein the one or more ultrasonic transducer is a plurality of ultrasonic transducers, the plurality of ultrasonic transducers being positioned equidistantly within the heating chamber (column 2 lines 34 to 50) to direct ultrasonic energy at fire tubes (column 2 lines 44 to 46).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the one or more ultrasonic transducer is a plurality of ultrasonic transducers, the plurality of ultrasonic transducers being positioned equidistantly within the heating chamber in view of the teachings of Norris to direct ultrasonic energy at fire tubes.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Majer (US Publication No. 9518760) in view of Meineke (US Patent No. 7299742), and Hies (US Publication No. 20170082650) as applied to claim 1 and in further view of Darwin (US Patent No. 6071473).
Regarding claim 7, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the one or more ultrasonic transducer is a plurality of ultrasonic transducers 
	Darwin teaches wherein the one or more ultrasonic transducer is a plurality of ultrasonic transducers 
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the one or more ultrasonic transducer is a plurality of ultrasonic transducers 
In other words, Darwin teaches that using an arrangement of a plurality of ultrasonic transducers (column 9 lines 55 to 65) and that waves can be focused (column 10 lines 30 to 36) is known in the art.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Majer (US Publication No. 9518760) in view of Meineke (US Patent No. 7299742), and Hies (US Publication No. 20170082650) as applied to claim 1 and in further view of Kaneko (Foreign Publication JP 2007130250 A).
Regarding claim 9, the combined teachings teach the invention as described above and further teaches and responsive to determining that fluid has stopped flowing through the heating chamber, output instructions to the one or more ultrasonic transducer to output ultrasonic waves (Majer: column 7 lines 12 to 39, column 5 lines 54 to 64, Figure 3) but do not expressly teach wherein the controller is further configured to: receive flow data from one or more flow sensors; determine, based at least in part on the flow data, whether fluid is flowing through the heating chamber.
Kaneko teaches wherein the controller (14, paragraph 0019, Figure 2) is further configured to: receive flow data from one or more flow sensors (18, Figure 2, paragraphs 0045 and 0046); determine, based at least in part on the flow data, whether fluid is flowing (paragraph 0047) so the next beverage providing operation is permitted and if it is not detected, it is judged that the tank is turned off, and a subsequent beverage providing operation can be stopped (paragraph 0047).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the controller is further configured to: receive flow data from one or more flow sensors; determine, based at least in part on the flow data, whether fluid is flowing in view of the teachings of Kaneko so the next beverage providing operation is permitted and if it is not detected, it is judged that the tank is turned off, and a subsequent beverage providing operation can be stopped, thereby teaching the predictable result of wherein the controller is further configured to: receive flow data from one or more flow sensors; determine, based at least in part on the flow data, whether fluid is flowing through the heating chamber; and responsive to determining that fluid has stopped flowing through the heating chamber, output instructions to the one or more ultrasonic transducer to output ultrasonic waves.
In other words, the combined teachings teach the invention as described in claim 1 and Majer further teaches the components claimed: a fluid dispensing apparatus with an integrated circuit that outputs instructions to run an ultrasonic procedure near a heating element but the combined teachings do not expressly teach using a flow sensor to determine fluid flow has stopped before running the ultrasonic procedure. Kaneko teaches a flow sensor for a similar beverage apparatus that is used specifically to determine if there is flow or not and then executes the proceeding instructions. It would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include the determination procedure of Kaneko because Majer explicitly states that the ultrasonic procedure occurs preferably when the heating element is off or if there is no flow in the device (Majer: column 5 lines 54 to 64, Figure 3). 
Claims 13, 14, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Meineke (US Patent No. 7299742) in view of Hies (US Publication No. 20170082650) and Majer (US Publication No. 9518760).
Regarding claim 13, Meineke teaches an ultrasonic transducer system (Figure) comprising: a base (6) configured to attach to a fluid heating device (3, Figure 1); one or more ultrasonic transducer (7 or 8) affixed to the base (6), at least one of the one or more ultrasonic transducer (7 or 8) configured to output ultrasonic sound waves 
However, Meineke does not expressly teach based on a difference in time between the output of an ultrasonic sound wave and a detection of an echo of the ultrasonic sound wave, determine an approximate level of contamination within the heating chamber; determine a target frequency and transmission duration necessary to prevent contamination particles from adhering to the heating element; and, output instructions to the one of more ultrasonic transducer to output the ultrasonic sound waves at the target frequency for the transmission duration.
Hies teaches based on a difference in time between the output of an ultrasonic sound wave and a detection of an echo of the ultrasonic sound wave, determine an approximate level of contamination within the heating chamber (paragraphs 0018, 0019, and 0036) for determining or deriving a change in the wall thickness of the conduit (paragraph 0018).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include based on a difference in time between the output of an ultrasonic sound wave and a detection of an echo of the ultrasonic sound wave, determine an approximate level of contamination with the heating chamber in view of the teachings of Hies for determining or deriving a change in the wall thickness of the conduit.
Majer teaches and in response to determining the approximate level of contamination determine a target frequency (column 7 lines 33 to 39)  and transmission duration necessary to prevent contamination particles from adhering to the heating element (column 7 lines 33 to column 8 lines 24, understood that scheme presented in column 8 indicates target frequencies with associated time intervals); and output instructions to the one of more ultrasonic transducer to output the ultrasonic sound waves at the target frequency for the transmission duration (column 7 lines 24 to 39) to overcome the drawbacks of known solutions by providing a method and an apparatus for removing the limescale deposits within the water heater which is easy to implement, effective and power saving (column 2 lines 29 to 33).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include determine a target frequency  and transmission duration necessary to prevent contamination particles from adhering to the heating element; and output instructions to the one of more ultrasonic transducer to output the ultrasonic sound waves at for the transmission duration in view of the teachings of Majer to overcome the drawbacks of known solutions by providing a method and an apparatus for removing the limescale deposits within the water heater which is easy to implement, effective and power saving.
Regarding claim 14, as applied to claim 13, the combined teachings teach the invention as described above and further teach wherein the base (Meineke: 6) at least partially encases at least a portion of the heating chamber (Meineke: 3, Figure 1).
Regarding claim 16, as applied to claim 13, the combined teachings teach the invention as described above and further teach wherein the one or more ultrasonic transducer comprises a receiver configured to: detect and measure the ultrasonic sound waves; and transmit the sound wave data to the controller (Meineke: column 4 lines 46 to 53).
Regarding claim 23, as applied to claim 13, the combined teachings teach the invention as described above but do not expressly teach wherein the approximate level of contamination is based at least in part on an approximate amount of contamination particles suspended within the fluid within the heating chamber.
Majer further teaches wherein the approximate level of contamination is based at least in part on an approximate amount of contamination particles suspended within the fluid within the heating chamber (column 7 lines 33 to 39, water hardness) to determine the most appropriate cleaning frequency (column 7 lines 36 to 39).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the approximate level of contamination is based at least in part on an approximate amount of contamination particles suspended within the fluid within the heating chamber in view of the further teachings of Majer to determine the most appropriate cleaning frequency.
Claims 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Majer (US Patent No. 9518760) in view of Acker (US Publication No. 20170122575), Meineke (US Patent No. 7299742), and Hies (US Publication No. 20170082650).
Regarding claim 17, Majer teaches a method for ultrasonic cleaning within a fluid heating device (abstract), (… omitted claim language…) outputting, by the controller, instructions for one or more ultrasonic transducer to output ultrasonic sound waves (column 7 lines 12 to 39) at a first frequency (claim 1: inducing ultrasonic vibrations at the determined frequency only if the determined frequency is other than equal to the memorized natural frequency of the water heater); (… omitted claim language…) , determining, by the controller, whether the heating element is disengaged (column 5 lines 54 to 64); and in response to determining the approximate level of contamination (column 7 lines 33 to 39, water hardness) and determining the heating element is disengaged (column 5 lines 54 to 64), outputting, by the controller, instructions for the one or more ultrasonic transducer to output ultrasonic sound waves (column 7 lines 24 to 39) at a second frequency for a target period of time (column 7 line 33 to column 8 line 24), the second frequency being different than the first frequency (claim 1 of Majer: inducing ultrasonic vibrations at the determined frequency only if the determined frequency is other than equal to the memorized natural frequency of the water heater; selecting an increased or decreased frequency of an ultrasonic generator device if the determined frequency is equal to the memorized natural frequency of the water heater; inducing ultrasonic vibrations at the selected frequency).
However Majer does not expressly teach the method comprising: receiving, at a controller, flow data from a flow sensor of the fluid heating device; determining, by the controller and based at least on the flow data, whether fluid is flowing through a heating chamber of the fluid heating device; receiving, at the controller, sound wave data associated with received echoes of the outputted ultrasonic sound waves; determining, based on a difference in time between the output of an ultrasonic sound wave and a detection of an echo of the ultrasonic sound wave, an approximate level of contamination within the heating chamber;
Acker teaches the method comprising: receiving (paragraph 0051), at a controller (40), flow data from a flow sensor (36) of the fluid heating device; determining, by the controller (40) and based at least on the flow data (paragraph 0054), whether fluid is flowing through a heating chamber of the fluid heating device (paragraph 0047) to be responsive to a plurality of signals from HWS components through an electrical line or digital cable (paragraph 0051).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the teachings of Majer to include the method comprising: receiving, at a controller, flow data from a flow sensor of the fluid heating device; determining, by the controller and based at least on the flow data, whether fluid is flowing through a heating chamber of the fluid heating device in view of the teachings of Acker to be responsive to a plurality of signals from HWS components through an electrical line or digital cable.
Meineke teaches receiving, at the controller (17), sound wave data associated with received echoes of the outputted ultrasonic sound waves (column 4 lines 46 to 53, 17 processes 16 signals) to provide an assembly for inhibiting scale in which a sufficient inhibiting of scale is reached with a sound energy as low as possible (column 1 lines 38 to 41).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include receiving, at the controller, sound wave data associated with received echoes of the outputted ultrasonic sound waves in view of the teachings of Meineke to provide an assembly for inhibiting scale in which a sufficient inhibiting of scale is reached with a sound energy as low as possible.
Hies teaches determining, based on a difference in time between the output of an ultrasonic sound wave and a detection of an echo of the ultrasonic sound wave, an approximate level of contamination within the heating chamber (paragraphs 0018, 0019, and 0036) for determining or deriving a change in the wall thickness of the conduit (paragraph 0018).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include determining, based on a difference in time between the output of an ultrasonic sound wave and a detection of an echo of the ultrasonic sound wave, an approximate level of contamination within the heating chamber in view of the teachings of Hies for determining or deriving a change in the wall thickness of the conduit.
Regarding claim 19, as applied to claim 17, the combined teachings teach the invention as described above and further teach outputting, by the controller, instructions for the one or more ultrasonic transducer to output ultrasonic waves (Majer: column 7 lines 24 to 39) but do not expressly teach further comprising: determining, by the controller and based on the sound wave data, an approximate location of contamination particles; and in response to determining the approximate location of contaminant particles.
Hies teaches determining, by the controller and based on the sound wave data, an approximate location of contamination particles; and in response to determining the approximate location of contaminant particles (paragraphs 0018, 0019, and 0036) for determining or deriving a change in the wall thickness of the conduit (paragraph 0018).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include determining, by the controller and based on the sound wave data, an approximate location of contamination particles; and in response to determining the approximate location of contaminant particles in view of the further teachings of Hies for determining or deriving a change in the wall thickness of the conduit.
	In other words, Majer further teaches that the control unit can trigger the transducer and that the control unit can also determine most appropriate cleaning frequency depending on variables taken into account. However Majer and the combined teachings do not expressly state that the control unit does so in response to determining the approximate location of contaminant particles. Hies further teaches that the signal received by a transducer is processed for determining or deriving a change in the wall thickness of the conduit and that there is no need for another signal to detect the effects of contaminants. In other words, “approximate location of contaminant particles” would be between transducers and processing would be done by a controller (paragraph 0056). Because Majer and the combined teachings teach a control unit for controlling an ultrasonic transducer, one of ordinary skill in the art would recognize that the signal sent and received could also be used to determine a change in wall thickness (indicating deposits in the pipe); thereby teachings: further comprising: 118055185determining, by the controller and based on the sound wave data, an approximate location of contamination particles; and in response to determining the approximate location of contaminant particles, outputting, by the controller, instructions for the one or more ultrasonic transducer to output ultrasonic wave.
Regarding claim 20, as applied to claim 17, the combined teachings teach the invention as described above and further teach wherein the instructions are configured to cause the ultrasonic transducer to output ultrasonic sound waves at a variable frequency and/or a variable interval of time (Majer: column 7 lines 12 to 39).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Boros (US Publication No. 20190041095) teaches a water heater with flow bypass.
	Mitome (US Patent No. 5151883) teaches a fluid drive method using ultrasonic waves.
	Caza (US Patent No. 6079508) teaches ultrasonic processors. 
	Langhorn (US Patent No. 6719449) teaches an apparatus and method for controlling sonic treatment. 
Halsall (US Publication No. 20030223305) teaches a method for continuous internal agitation of fluid within hot water heaters or other fluid containing vessels
Babaev (US Patent No. 7846341) teaches method of ultrasonically treating a continuous flow of fluid.
	Couet (US Patent No. 6880402) teaches a deposition monitoring system.
Halsall (US Patent No. 6736535) teaches a method for continuous internal agitation of fluid within hot water heaters or other fluid containing vessels
Gergely (US patent No. 6505648) teaches liquid treatment by cavitation. 
Babaev (US Patent No. 5611993) teaches an ultrasonic method of treating a continuous flow of fluid. 
Shewell (US Patent No. 5109174) teaches an ultrasonic cleaner. 
Brassey (GB 2227254) teaches preventing and removing scale deposits by application of ultrasonic vibrations. 
Wang (CN103336145) Wang teaches that particles in the fluid need to be accounted for in a measurement but does not expressly teach that the purpose of the accounting is to determine the contamination level.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/               Examiner, Art Unit 3762                                                                                                                                                                                         	/MICHAEL G HOANG/           Supervisory Patent Examiner, Art Unit 3762